Appeal, as limited by appellants’ brief, from so much of an order as denied a motion to transfer two actions from the District Court, Nassau County, to the Supreme Court, Nassau County, and to consolidate said actions with an action pending in that court. Order insofar as appealed from reversed, with $10 costs and disbursements, and motion for consolidation granted. The Supreme Court action seeks compliance with the same contracts on which the plaintiffs in the District Court actions seek recovery for work, labor and services. There was no opposition to the motion for consolidation, and it would serve the interests of all the parties to have the three actions tried at the same time in the Supreme Court. Wenzel, Acting P. J., Ughetta, Hallinan and Kleinfeld, JJ., concur. Murphy, J., deceased.